COBB, J.,
concurring specially.
For the reasons explicated in my concurring opinion in Watkins v. State, 705 So.2d 938 (Fla. 5th DCA 1998), I agree with the logic of Willard’s argument that there is no such offense as attempted second degree murder. Based on controlling supreme court precedent at this time,1 however, we can only affirm and certify the question.

. See, e.g., State v. Wilson, 680 So.2d 411 (Fla.1996); Harris v. State, 674 So.2d 110, 113 (Fla.1996); Gentry v. State, 437 So.2d 1097 (Fla.1983).